Case 19-33915-KRH        Doc 66     Filed 04/21/20 Entered 04/21/20 08:27:33             Desc Main
                                   Document      Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

IN RE:                                                              BCN#: 19-33915-KRH
LeMar Allen Bowers                                                  Chapter: 13
Debtor(s)


                           NOTICE OF MOTION (OR OBJECTION)

       Carrington Mortgage Services, LLC has filed papers with the court objecting to the
confirmation of the proposed Chapter 13 plan.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

        If you do not want the court to grant the relief sought in the Objection, or if you want the
court to consider your views on the Objection, then on or before May 6, 2020, you or your
attorney must:

              File with the court, at the address shown below, a written request for a hearing [or
               a written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail
               your request for hearing (or response) to the court for filing, you must mail it
               early enough so the court will receive it on or before the date stated above.

                       U.S. Bankruptcy Court
                       701 East Broad Street,
                       Suite 4000
                       Richmond, VA 23219

               You must also send a copy to:
                     Gregory N. Britto, Esquire
                     Malcolm B. Savage, III, Esquire
                     William M. Savage, Esquire
                     Mary F. Balthasar Lake, Esquire
                     Nicole McKenzie, Esquire
                     SHAPIRO & BROWN, LLP
                     501 Independence Parkway, Suite 203
                     Chesapeake, Virginia 23320
                     (703) 449-5800

              Attend a hearing to be scheduled on 5/20/2020 at 11:10 AM at Judge Huennekens'
               Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. If no timely
               response has been filed opposing the relief requested, the court may grant the
               relief without holding a hearing.
Case 19-33915-KRH         Doc 66     Filed 04/21/20 Entered 04/21/20 08:27:33              Desc Main
                                    Document      Page 2 of 4



       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that relief.

Dated: April 21, 2020                  SHAPIRO & BROWN, LLP
                                       Attorneys for Carrington Mortgage Services, LLC

                                   By: /s/ Mary F. Balthasar Lake
                                       Malcolm B. Savage, III, Esquire VSB #91050
                                       William M. Savage, Esquire VSB #26155
                                       Mary F. Balthasar Lake, Esquire VSB #34899
                                       Gregory N. Britto, Esquire VSB #23476
                                       Nicole McKenzie, Esquire VSB #93990
                                       SHAPIRO & BROWN, LLP
                                       501 Independence Parkway, Suite 203
                                       Chesapeake, Virginia 23320
                                       (703) 449-5800

                                       CERTIFICATE OF SERVICE

         I certify that I have this 21st day of April, 2020, electronically transmitted and/or mailed
by first class mail, postage pre-paid or hand-delivered a true copy of the foregoing Notice of
Motion (or Objection) to the following:

James E. Kane                          Carl M. Bates                   LeMar Allen Bowers
Kane & Papa, PC                        P. O. Box 1819                  10250 Scots Landing Road
1313 East Cary Street                  Richmond, VA 23218              Mechanicsville, VA 23116
P.O. Box 508
Richmond, VA 23218-0508

                                       /s/ Mary F. Balthasar Lake
                                       Gregory N. Britto, Esquire
                                       Malcolm B. Savage, III, Esquire
                                       William M. Savage, Esquire
                                       Mary F. Balthasar Lake, Esquire
                                       Nicole McKenzie, Esquire
Gregory N. Britto, Esquire
Malcolm B. Savage, III, Esquire
William M. Savage, Esquire
Mary F. Balthasar Lake, Esquire
Nicole McKenzie, Esquire
Shapiro & Brown, LLP Attorney for
Carrington Mortgage Services, LLC
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800 16-262840
Case 19-33915-KRH        Doc 66     Filed 04/21/20 Entered 04/21/20 08:27:33            Desc Main
                                   Document      Page 3 of 4



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

IN RE:                                                             BCN#: 19-33915-KRH
LeMar Allen Bowers                                                 Chapter: 13
Debtor(s)

               OBJECTION OF CARRINGTON MORTGAGE SERVICES, LLC
                       TO PROPOSED CHAPTER 13 PLAN AND
                            CONFIRMATION THEREOF

        Carrington Mortgage Services, LLC, and its assignees and/or successors in interest, a
secured creditor in the above-entitled Bankruptcy proceeding, hereby submits the following
objections to the confirmation of the Chapter 13 Plan proposed by Debtor:

       1.      This objecting secured creditor is the beneficiary of a trust deed on property
commonly known as 1204 ALCINDOR RD, Portsmouth, VA 23701; the promissory note and
deed of trust were attached to the proof of claim filed by the secured creditor.

       2.      The debtor is due for Principal and interest in the amount of $32,236.20,
Prepetition fees in the amount of $10,935.59, an Escrow deficiency for funds advanced in the
amount of $6,682.54, a Projected escrow shortage in the amount of $771.12, less funds on hand
in the amount of $1,124.09.

       3.     The proposed Plan does not set forth a reasonable schedule and time period for
the payment of arrearages on the deed of trust.

       4.     The proposed Chapter 13 plan does not provide this objecting secured creditor
with adequate protection or adequate security, according to Sections 362 and 1325(a) of the
Code.

        5.     As indicated by the debtor's payment history and schedules, the Plan is not
feasible.

        6.       The Plan does not propose to pay the secured creditor's entire claim as shown in
its proof of claim in the amount of $49,501.36.

/s/ Mary F. Balthasar Lake
Gregory N. Britto, Esquire
Malcolm B. Savage, III, Esquire
William M. Savage, Esquire
Mary F. Balthasar Lake, Esquire
Nicole McKenzie, Esquire
Shapiro & Brown, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800 16-262840
Case 19-33915-KRH        Doc 66     Filed 04/21/20 Entered 04/21/20 08:27:33            Desc Main
                                   Document      Page 4 of 4



                                         CONCLUSION

        Any Chapter 13 Plan proposed by Debtors must provide for and eliminate the objections
specified above in order to be feasible and to provide adequate protection to this objecting
secured creditor. It is respectfully requested that confirmation of the Chapter 13 Plan as
proposed by Debtor be denied.

       WHEREFORE, secured creditor prays as follows:

       1.      That confirmation of the proposed Chapter 13 Plan be denied.
       2.      For attorney's fees and costs incurred herein.
       3.      That a hearing be held May 20, 2020, at 11:10 am at Judge Huennekens'
               Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia on this objection.
       4.      For such other relief as this Court deems proper.


Dated: April 21, 2020                 Respectfully submitted
                                      Carrington Mortgage Services, LLC
                                      By Counsel:

                                      /s/ Mary F. Balthasar Lake
                                      Gregory N. Britto, Esquire
                                      Malcolm B. Savage, III, Esquire
                                      William M. Savage, Esquire
                                      Mary F. Balthasar Lake, Esquire
                                      Nicole McKenzie, Esquire
                                      Shapiro & Brown, LLP
                                      501 Independence Parkway, Suite 203
                                      Chesapeake, Virginia 23320
                                      (703) 449-5800

I certify that I have electronically transmitted and/or mailed true copies of the above Objections
to the Chapter 13 Plan, by First Class Mail, postage prepaid on this 21st day of April, 2020 to the
following:

James E. Kane                         Carl M. Bates                 LeMar Allen Bowers
Kane & Papa, PC                       P. O. Box 1819                10250 Scots Landing Road
1313 East Cary Street                 Richmond, VA 23218            Mechanicsville, VA 23116
P.O. Box 508
Richmond, VA 23218-0508

                                      /s/ Mary F. Balthasar Lake
                                      Gregory N. Britto, Esquire
                                      Malcolm B. Savage, III, Esquire
                                      William M. Savage, Esquire
                                      Mary F. Balthasar Lake, Esquire
                                      Nicole McKenzie, Esquire
16-262840
